DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article having an absorbent main body having a crotch stretchable portion in a central portion in the width and longitudinal directions, a pair of leak-proof walls along the side portions of the absorbent main body that are capable of standing on a skin side and comprise a joined part formed by joining at least part of a surface of the skin-side portion and part of a surface of the non-skin-side portion wherein part of the joined part overlaps with a part of the crotch stretchable portion in the longitudinal direction, and a pair of end joined parts at the first and second ends that are spaced apart from the joined part. The closest prior art of record, U.S. Patent 7,410,479 to Hoshino et al., discloses an absorbent article having a crotch stretchable portion 28a in the central portion of the absorbent main body, as shown in figure 6. The article further comprises a pair of leak-proof walls 15 that are capable of standing on a skin side of the article, as shown in figure 7. The leak-proof walls 15 comprise a joined part 39, as shown in figure 7, formed by joining part of surfaces of the skin-side portion and non-skin-side portions to each other. However, Hoshino does not disclose the leak-proof walls further comprising end joined parts at the first and second ends that are spaced apart from the joined part. The joined part 39 of Hoshino extends along the entire longitudinal length of the leak-proof 
Additionally, prior art made herein of record but not relied upon for any rejection, U.S. Patents 10,092,460 to Takahashi et al. and 6,120,486 to Toyoda et al., disclose absorbent articles having leak-proof walls with a central joined part and two end joined parts. However, neither Takahashi nor Toyoda disclose such a feature in combination with the main absorbent body having a crotch stretchable portion in a central portion in the width and longitudinal directions wherein the crotch stretchable portion overlaps with the joined part in the longitudinal direction. Neither Takahashi nor Toyoda suggests any need for such a crotch stretchable portion, and therefore one of ordinary skill in the art would not be motivated to modify the articles of Takahashi or Toyoda to achieve the claimed invention. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 10,092,460 and 6,120,486 disclose absorbent articles having leak-proof walls with a central joined part and two end joined parts.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781